The following memorandum was filed June 6, 1933 :
Per Curiam.
Briefs have been filed on a motion for rehearing and we are most earnestly urged to reconsider the case. The brief on motion for rehearing, in addition to re-arguing matters presented in the original briefs, urges that we. should determine the language of the will — “Otto Richter comes first,” “Hazel Richter comes second,” and “Mary Plel-denberg comes also” — as meaning that Mary Heldenberg comes like the rest, from which it is argued that the intent of the testator to make an equal distribution of his estate appears. Each member of the court has carefully considered and fully appreciates the force of the argument made. The conclusion suggested, however, requires us to interpolate something which does not appear from the language of the will when considered in the light of surrounding circumstances.
While language is used in the opinion couched in legal terms, it was not thereby intended to impute to the testator any intent either because of the use of or failure to use technical terms. The court was there simply expressing its view of what the language of the will meant when translated into legal terms. We are obliged to adhere to our former determination.
Motion for rehearing is denied, with $25 costs.